Case 2:17-cv-04438-DSF-PLA Document 81 Filed 05/16/19 Page 1 of 2 Page ID #:555



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                  FOR THE CENTRAL DISTRICT OF CALIFORNIA

  10 UNITED STATES OF AMERICA,               No. CV 17-4438-DSF(PLAx)

  11             Plaintiff,
  12                   v.
  13 CERTAIN RIGHTS TO AND INTERESTS         ORDER EXTENDING TIME TO RESPOND
                                             TO INITIAL COMPLAINT
     IN THE VICEROY HOTEL GROUP,
  14

  15             Defendant.

  16

  17        Pursuant to the stipulation and request of the parties, and
  18 good cause appearing, IT IS ORDERED that potential claimant Mubadala

  19 Development Company PJSC’s time to file a claim to the defendant

  20 asset is extended to May 22, 2019 and the time to file an answer or

  21 other responsive document to the complaint remains due 30 days after

  22 the stay is lifted in this case.

  23        IT IS SO ORDERED.
  24   DATED:   May 16, 2019

  25
                                         Honorable Dale S. Fischer
  26                                     UNITED STATES DISTRICT JUDGE
  27

  28
Case 2:17-cv-04438-DSF-PLA Document 81 Filed 05/16/19 Page 2 of 2 Page ID #:556




   1 PRESENTED BY:
   2 DEBORAH CONNOR, Chief
       Money Laundering and Asset Recovery Section (MLARS)
   3   United States Department of Justice
       WOO. S LEE
   4   JONATHAN BAUM
       BARBARA LEVY
   5   Criminal Division
   6   U.S. Department of Justice

   7 NICOLA T. HANNA
       United States Attorney
   8 LAWRENCE S. MIDDLETON
       Assistant United States Attorney
   9 Chief, Criminal Division
  10 STEVEN R. WELK
     Assistant United States Attorney
  11 Chief, Asset Forfeiture Section
  12     /s/Woo S. Lee
       JOHN J. KUCERA
  13
       MICHAEL R. SEW HOY
  14   Assistant United States
       Attorneys
  15
       Attorneys for Plaintiff
  16   UNITED STATES OF AMERICA
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            2
